Citation Nr: 0203438	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD has caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including §§  4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In a March 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective May 1997.  An October 1998 rating 
decision then awarded the veteran a temporary total rating 
from June 1998 until September 1998 based on hospital 
treatment in excess of 21 days pursuant to 38 C.F.R. § 4.29.  
Believing that his underlying 30 percent evaluation should 
have been increased to reflect a worsening of his PTSD 
symptomatology, the veteran disagreed with the October 1998 
decision and initiated this appeal.  During the course of the 
appeal, further rating decisions were issued in March 1999 
and November 2000.  The former changed the effective date of 
service connection for the veteran's PTSD from May 1997 to 
January 1997, and also altered the effective date for the 
veteran's temporary total evaluation.  The latter granted 
another temporary total evaluation for the period from March 
2000 until July 2000.  
As neither the March 1999 nor the November 2000 rating 
decision granted the benefit sought by the veteran, the 
appeal persists.

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in March 1999, and 
supplemental statements of the case issued in June 1999 and 
December 2000.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  Additionally, the Board observes that the 
veteran was afforded a VA examination in January 1998 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes VA treatment records dated from 
December 1996 through June 2000.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that the requirements under the VCAA (as pertains to 
this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


Factual background

VA examination

At the time of his VA examination in January 1998, the 
veteran presented with complaints of poor sleep, intrusive 
thoughts and flashbacks.  The veteran also reported an 
inability to sit still.  He stated that he was easily 
startled and that he had an irritable temperament.  The 
veteran explained that he had no close friends and that he 
stayed to himself.  The veteran described himself as being 
very security conscious, and he stated that he avoided crowds 
at all costs.  With respect to the veteran's personal 
history, it was noted that he had attempted suicide in 1988 
and again in 1996.  The veteran had been married once and 
then divorced.  It was indicated that the veteran used a 
variety of narcotics, as well as alcohol.  Regarding the 
veteran's work history, it was noted that he was currently 
unemployed.  His last full time employment occurred from 1988 
until 1992.  At that time the veteran was a manager for a 
cleaning company.  Following that job, the veteran had 
engaged in sporadic temporary work.    

Upon interacting with the veteran, the examiner detected no 
evidence of psychotic thought.  The veteran's memory was 
intact, and judgment and insight appeared to be fair.  The 
veteran appeared to be depressed, though he was not deemed to 
be suicidal or homicidal at that time.  The veteran was 
diagnosed with narcotic dependence and poly substance abuse.  
The veteran was additionally diagnosed with an indefinable 
mood disorder and PTSD.   He was assigned a Global Assessment 
of Functioning (GAF) score of 68.

VA records

VA records include reports of outpatient care from March 1997 
through February 1999, and reports of hospitalization on at 
least 7 occasions from January 1997 through June 2000.  
Several other treatment reports reflect care during the 
claims period, but it is not clear whether such care was 
rendered on an inpatient or outpatient basis.  A review of 
the VA records reveals consistent treatment for PTSD 
symptomatology.  Throughout the course of treatment, various 
subjective complaints were noted.  Most prevalent were 
complaints of nightmares and sleeplessness, noted in February 
1997, November 1997, June 1998, October 1998, January 1999, 
and July 1999.  A treatment summary for February 1997 noted 
that the veteran experienced nightmares as frequently as 3 to 
5 times per week.  Also frequently noted were complaints of 
depression.  A treatment report dated July 1998 described the 
veteran's depression as severe.  Furthermore, the veteran 
stated that he was irritable on multiple occasions.  In an 
October 1998 treatment report, the veteran described himself 
as a grumpy old man.  He stated that he became angry when 
people attempted to get close to him.  The veteran further 
stated that he feared intimacy and did not want to be 
involved in any relationships.  

Other subjective complaints noted in VA treatment reports 
included flashbacks, anxiety, intrusive thoughts, 
hypervigilance, and exaggerated startle response.  With the 
exception of intrusive thoughts, which were noted in November 
1997 and June 1998, these symptoms were complained of only 
once in the record.  

In addition to revealing the veteran's subjective complaints, 
the VA treatment records also contain several findings 
regarding the veteran's ability to function.  For example, a 
January 1997 report noted the veteran's memory to be good.  A 
June 1998 report reflected some difficulty with regard to 
more complex memory tasks.  The veteran was found to have a 
slight memory defect.  This June 1998 report also noted some 
problems with concentration when confronted with complex 
tasks requiring problem solving and organizational skills.  
The veteran's capacity for abstract thought was deemed to be 
good in January 1997, and was noted as being average in July 
1998.  Judgment and insight was found to be fair in December 
1996.  Treatment records for December 1996 further reveal 
that the veteran's mood was dysphoric, and that his affect 
was appropriate.  A June 1998 report indicated the veteran's 
mood as tense and guarded.  While the VA treatment records 
note past suicide attempts, the veteran was not indicated to 
have suicidal or homicidal ideation at the time of any 
treatment.  The veteran was noted to have good family 
relations in a June 1997 report.  Another June 1997 report 
indicated a positive relationship between the veteran and his 
girlfriend.  Finally, the treatment records contained several 
findings as to the veteran's GAF.  The veteran was assigned 
GAF scores ranging from 40 in December 1997 to 61 in February 
1998.  Additional assessments of 60, 50, and two scores 45 
were noted in July 1999, September 1998, June 1998 and 
September 1998, respectively.      

Analysis

As noted previously, the veteran is presently assigned a 30 
percent rating pursuant to the schedular criteria set forth 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A mental 
disorder is evaluated "based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. 
§ 4.126(a).

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
Id.

The Board further notes that a 70 percent rating is warranted 
under Diagnostic Code 9411 for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed the evidence of record, as 
previously summarized.  For the reasons discussed below, the 
Board finds that the present evaluation of 30 percent fails 
to adequately reflect the veteran's level of impairment, and 
that an evaluation of 70 percent is appropriate for the 
entirety of the claims period.

As previously noted, in order to be entitled to a 70 percent 
rating under Diagnostic Code 9411, the medical evidence of 
record would have to demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  For 
the reasons discussed below, the Board finds that such a 
degree of impairment has been demonstrated by the evidence of 
record.

In determining that a 70 percent evaluation under Diagnostic 
Code 9411 most nearly approximates the extent of the 
veteran's PTSD for the entirety of the claim, the Board has 
considered the veteran's accounts regarding his ability to 
function socially and occupationally.  For example, in an 
October 1998 treatment report, the veteran discussed his 
antisocial tendencies.  In that treatment report, the veteran 
confided that he was afraid of real intimacy, and that he did 
not want to become involved in relationships with other 
people.  Such inability to establish and maintain effective 
relationships is explicitly contemplated in the criteria for 
a 70 percent rating under Diagnostic Code 9411.  Furthermore, 
the veteran's general lack of ability to function 
independently is evidenced by a history of no fewer than 7 
periods of hospitalizations related to his PTSD 
symptomatology during the claims period.  Several of these 
hospitalizations were lengthy, and two involved stays in 
excess of 21 days, for which the veteran was awarded total 
temporary evaluations.

In concluding that the veteran's PTSD symptomatology is more 
appropriately reflected by a higher evaluation of 70 percent 
under Diagnostic Code 9411, the Board has also relied upon 
the GAF scale scores assigned during the relevant claims 
period.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness," including even mental 
illness not attributable to service-connected PTSD.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  A GAF score of 41-50 
represents some impairment in reality testing or 
communication, or major impairment in several areas such as 
work, familial relations, judgment, thinking and mood.  Id.

The Board further notes that a GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

As noted before, the veteran has been assigned a multitude of 
GAF scores throughout his course of treatment for PTSD.  The 
scores assigned were 40, 45 (twice), 50, 60, 61, and 68.  
Thus, on three separate occasions the veteran's GAF 
assessments indicated major impairment in several areas such 
as work, familial relations, judgment, thinking and mood.  
Moreover, while some GAF assessments did reflect more mild 
levels of impairment, there was no clear upward trend to 
suggest that the veteran's PTSD had improved over time.  For 
example, while assessed a GAF of 61 in June 1998, less than a 
year later, in September 1998, the veteran's GAF was 
evaluated at 45.  

In conclusion, the evidence associated with the claims file 
demonstrates that the veteran's PTSD symptomatology most 
nearly approximates the criteria for a 70 percent rating 
under Diagnostic Code 9411, and to this extent the claim is 
granted.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10.  
While the evidence does reveal several periods of 
hospitalization for the veteran's PTSD, this has already been 
contemplated in the increase in disability evaluation from 30 
to 70 percent under Diagnostic Code 9411.  As such, 
application of the regular schedular standards is not 
rendered impracticable, and the Board is not required to 
remand this 

matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

